DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The instant application filed April 21, 2020 is a divisional of US App No 15/136,162 filed April 22, 2016.
Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 3 line 5 “so as to transforming the mixture”.  
Claim 8 line 1 “the particles comprises”.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 lines 3-7 “enabling a green part to be molded…”. 
Claim 8 line 2-3 “the metal particle”.
Response to Arguments
Priority
	The applicant persuasively argues claim 7 has been amended to recite differing binding agents result in differing debinding procedures as supported on page 7 lines 13-23 of applicant’s specification (Remarks pg. 7 para. 1).
	Claim 7 is afforded a priority date of April 22, 2016. In the originally filed specification support for amended claim 7 is found in [0037], which states “when the binding agent is a compound composed of paraffin and a polymer material, the debinding of the green part is composed of a cold debinding 
112(b)
Applicant's arguments filed July 21, 2021 with respect to the 112(b) rejection of claim 8 lines 3-4 has been fully considered but is not persuasive.
	The applicant argues the comparative ratio may specify either volume or weight measurements of the particles as a part of the whole of provided particles (Remarks pg. 10 para. 6), such that the lack of units is an issue of breadth and not clarity where typical feedstock known and used in the art at the time of the invention was highly variable and proprietary (Remarks paragraph spanning pgs. 10-11).
	The examiner respectfully disagrees. Claim 8 lines 3-4 recites no units for the listed percentages, such that it is not just limited to volume or weight measurements. Volume and weight measurements are also not interchangeable units. A mixture of metal powder and polymer powder that requires a specified amount of mass% of metal powder would equate to a different amount of volume% of metal powder based on the space (i.e. volume) that weight of metal powder and polymer powder take up. Applicant only claims one range of values for each component, suggesting one unit for each range. Further, the units appear to be the same for the powder, polymer, and paraffin because 50% powder + 29% polymer + 21% paraffin = 100% and 70% powder + 19% polymer + 11% paraffin = 100%. 35 U.S.C. 112(b) requires that “the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant”, which is evaluated in the context of the whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art. Another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process. MPEP 2171. [A] claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. [A] 
Suenaga
Applicant’s claim amendments, see claim 1 line 3 “particles containing a majority of metal” and line 4 “molding a green part”, filed July 21, 2021, with respect to Suenaga have been fully considered and are persuasive.  The rejection of Suenaga has been withdrawn. 
Applicant’s arguments on page 7 paragraph 4 with respect to the rejection under 35 U.S.C. 102(a)(1) or 102(a)(2) have been considered but are moot because the rejection has been withdrawn due to claim amendment.
One of Saitoh, Li, or Hirosaki in view of either one of Hiroyuki or Chen
Applicant's arguments filed July 21, 2021 with respect to the 35 U.S.C. 103 rejection over one of Saitoh, Li, or Hirosaki in view of either one of Hiroyuki or Chen have been fully considered but they are not persuasive.
	The applicant argues that the rejections fail to cite what aspects of the claimed invention are missing from the cited primary prior art (Remarks pg. 7 para. 5).
	The examiner respectfully disagrees. For example in the April 26, 2021 Non-Final Rejection page 6 paragraph 2, page 8 paragraph 2, page 9 paragraphs 5 and 6, page 10 paragraphs 3 and 8, page 12 paragraph 4, page 13 paragraphs 2, 6, and 9, and page 14 paragraphs 4 and 7 all recite what the primary reference “is silent to” (i.e. what aspects of the claimed invention are missed from the cited primary prior art reference). These statements are maintained in the below rejection.
	The applicant argues there is no discussion of the actual teachings of the secondary prior art documents in the rejection (Remarks pg. 8 para. 2).
	The examiner respectfully disagrees. For example in the April 26, 2021 Non-Final Rejection page 6 paragraphs 3 and 4, page 8 paragraph 3, page 9 paragraph 7, page 10 paragraph 4, page 11 paragraph 1, page 12 paragraph 5, page 13 paragraphs 3 and 7, and page 14 paragraphs 1 , 5, and 8 discuss the actual teachings of the secondary prior art documents (i.e. Hiroyuki, Chen, Wang, Hayashi, Speidel, Danninger). Further, page 6 paragraph 5, page 8 paragraph 4, page 9 paragraph 8, page 10 paragraph 5, page 11 paragraph 2, page 12 paragraph 6, page 13 paragraphs 4 and 8, and page 14 paragraphs 2, 6, and 9 discuss the obviousness of combining the primary and secondary prior art references. These statements are maintained in the below rejection.
	The applicant argues that some of the rejections are missing discussion of limitations, analysis, rejections, and interpretations including reasons for multiple prior art rejections (Remarks pg. 8 last paragraph).
	The examiner respectfully disagrees. In light of the claim amendments the rejection has been amended to include multiple primary references and one or a pair of secondary references. Multiple primary references are used in light of the dependent claims, where different primary references teach different dependent claims. 
The applicant argues none of the primary pieces of prior art use a counter pressure module applying a counter gas with a predetermined pressure of between 45 and 200 bar during the molding of the green part resulting in uniformly distributing and increasing the density of the metal in the resultant green part (Remarks pg. 18 para. 2).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on one of Saitoh, Li, or Hirosaki teaching injection molding a green part (Saitoh 4:28-68; Li [024]; Hirosaki 1:25-31, 2:21-28) in combination with either one of Hiroyuki or Chen teaching injection molding with a counter pressure gas to form a smooth surface (Hiroyuki [0005]-[0011], [0013], Fig. 1) or improve surface quality (Chen 3:11-46, 6:22-43). The process (i.e. molding) of the prior art (i.e. one of Saitoh, Li, or Hirosaki in view of Hiroyuki; one of Saitoh, Li, or Hirosaki in view of Chen and Wang) is substantially similar to the process claimed. It appears the product of the process of the prior art is substantially similar to the product claimed, including during molding of the green part uniformly distributing and increasing a density of the metal in the green part.
	The applicant argues Hiroyuki is directed to metal injection molding and is not compatible with Saitoh, Li, nor Hirosaki because they are directed to thermoplastic injection molding, where the optional and chemistry differences between the two systems make them far form interchangeable (Remarks pg. 18 para. 4).
	The examiner respectfully disagrees. In one of Saitoh, Li, or Hirosaki metal injection molding is performed (Saitoh 4:28-68, 5:1-5; Li [0024]; Hirosaki 1:25-31, 2:21-28). In Hiroyuki injection molding of a resin (i.e. plastic) is performed (Hiroyuki [0005]-[0011]). As evidenced by German (German. Powder Injection Molding. ASM Handbook. Volume 7: Powder Metal Technologies and Applications, 1998, p. 355-364. Citations as page:column:paragraph.) in metal injection molding powder and binder feedstock (German 356:1:2) that has been pelletized is heated and molded such that the binder allows the feedstock to flow into the die cavity where the “shaping equipment is the same as that used for plastic injection molding” (German 356:1:3, 356:2:1, Emphasis added.). Further, in one of Saitoh, Li, or Hirosaki it is the polymer binder that flows the metal powder mixture during injection molding. 
	The applicant argues Hiroyuki introduces plastic-foaming resin into a pressurized mold to obtain a resin molded product having a foamed structure (Hiroyuki [0005], [0006]), which does not address the uniform distribution and increase of density of the metal of the green part (Remarks pg. 18 para. 6).
In response to applicant's argument that Hiroyuki does not address the uniform distribution and increase of density of the metal in the green part, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Hiroyuki teaches applying a gas counter pressure during injection molding advantageously forms a part with a smooth surface (Hiroyuki [0001], [0005], [0006]).
	The applicant argues the pressurization range of Hiroyuki is smaller, indicating larger pressures that well exceed the upper value would not work as expected or intended (Remarks pg. 18 para. 6).
	The examiner respectfully disagrees. Hiroyuki teaches applying a counter pressure of 4.9 to 9.8 MPa (49 to 98 bar) ([0005]-[0010], [0013]), which overlaps with the claimed range of 45 to 200 bar such that a prima facie case of obviousness exists. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Emphasis added. MPEP 2144.05(I). 
	The applicant argues Chen only discloses counter pressure using gas in thermoplastic systems to improve exterior smoothness and foam size control in foam resin (3:11-16) (Remarks pg. 19 para. 1), and does not disclose using a counter pressure module and applying a counter gas with a pressure between 45 and 200 bar to a mold module during molding of a green part to uniformly distribute and increase density of the metal in the green part (Remarks pg. 19 para. 2).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on one of Saitoh, Li, or Hirosaki teaching injection molding a green part (Saitoh 4:28-68; Li [024]; Hirosaki 1:25-31, 2:21-28) in combination with Chen teaching injection molding with a counter pressure gas to improve surface quality (Chen 3:11-46, 6:22-43) and Wang teaching an injection molding applied air pressure of 2 to 25 MPa (20 to 250 bar) to obtain the best appearance of the product (Wang [0003], [0012]-[0014], [0024]). The teaching of Chen overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). The process (i.e. molding) of the prior art (i.e. one of Saitoh, Li, or Hirosaki in view of Chen and Wang) is substantially similar to the process claimed. It appears the product of the process of the prior art is substantially similar to the product claimed, including during molding of the green part uniformly distributing and increasing a density of the metal in the green part.
Claim Interpretation
	Claim 3 line 2 recites a “step selected from the group consisting of:” where (1) claim 3 lines 3-6 recites the first group requiring a particle providing assembly and (2) claim 3 lines 7-11 recites the second group requiring a mixing unit, blending unit, pulverizing unit, and granulation unit.
Claim 3 lines 5-7 and 11 requires “the particles” in claim 1 line 2 to be a mixture of metal powder and binding agent. Claim 1 line 4 recites “melting the particles”. One of ordinary skill in the art would understand that metal powder melts at a higher temperature than binding agent. Claim 3 will be given the broadest reasonable interpretation of requiring melting of the metal powder and binding agent mixture such that it forms a melted flow where only partial melting of the mixture, such as melting of just the binding agent, is required by the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 3 “particles containing a majority of metal” fails to comply with the written description requirement. Applicant appears to have support in [0018] of the specification for metal particles and for about 50 to 70% metal particles in a mixture of metal particles and binding agent. Therefore does not appear to be support for particles containing a majority of metal.
Claims 3-8 are rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 lines 3-4 “50% to 70%”, “19% to 29%”, and “11% to 21%” render the claim indefinite. It is unclear what the units of percent are. They could be weight % or volume %. For the purpose of examination claim 8 will be given the broadest reasonable interpretation of referring to any type of percent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over one of Saitoh (US 5,159,007), Li (US 2005/0123433), or Hirosaki (JP S58-223662 machine translation) in view of Hiroyuki (JP 2005-313328 machine translation).
Regarding claim 1, Saitoh teaches a method of preparing sintered articles from metal powders using a metal binder (4:25-27, Fig. 1) comprising a molding material of metal powder and binder (i.e. providing particles containing a majority of metal) (4:28-49) shaped into a desired shape by injection molding (4:50-68) at a temperature of 120 to 200°C (5:1-5) (i.e. molding a green part in a manner that the particles are fed into a melting module for melting the particles into a melted flow that is guided to flow into a mold module).
As an alternative to Saitoh, Li teaches a method for producing a metal-metal or metal-ceramic composite material ([0002]) comprising mixing metal-metal material (i.e. providing particles containing a majority of metal) with a binder  to form a PIM (powder injection molding) feedstock that is then heated and injected into a mold to form the matrix component (i.e. molding a green part in a manner that the particles are fed into a melting module for melting the particles into a melted flow that is guided to flow into a mold module) ([0024]).  
As an alternative to either one of Saitoh or Li, Hirosaki teaches a method of injection molding into a desired product shape by injection molding (1:1-2) made by metal powder (i.e. providing particles containing a majority of metal) (1:25-26) mixed with binder  (1:28-31, 2:21-26) using a plunger type injection molding device with a heating cylinder temperature of 150°C (i.e. molding a green part in a manner that the particles are fed into a melting module for melting the particles into a melted flow that is guided to flow into a mold module) (2:26-28).
One of Saitoh, Li, or Hirosaki is silent to a counter pressure module to apply a counter gas with a predetermined pressure between 45 and 200 bar to the mold module during the molding of the green part.
Hiroyuki teaches a method of gas counter pressure molding ([0001]) comprising injecting molding material into a mold cavity pressurized by gas at 4.9 to 9.8 MPa (49 to 98 bar) (i.e. having a counter pressure module to apply a counter gas with a predetermined pressure of between 45 and 200 bar to a mold module during molding) ([0005]-[0011], [0013], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of one of Saitoh, Li, or Hirosaki to apply a gas counter pressure of 4.9 to 9.8 MPa (49 to 98 bar) during the injection molding process because it forms a part with a smooth surface and prevents generation of swirl marks ([0005]-[0010], [0013]) (Hiroyuki [0001], [0005][0010], [0013]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
One of Saitoh, Li, or Hirosaki in view of Hiroyuki teaches a method of injection molding metal (Saitoh 4:25-68, 5:1-5, Fig. 1; Li [0024]; Hirosaki 1:25-31, 2:21-28) including injecting a pressurized gas into a mold cavity (Hiroyuki [0005]-[0011], [0013], Fig. 1). The particle composition and the molding process of the prior art is substantially similar to the particle composition and molding process claimed. It appears the effects of the process of the prior art are substantially similar to the effects of the claimed process, including the applied counter pressure uniformly distributing and increasing a density of the metal in the green part.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Saitoh (US 5,159,007) or Hirosaki (JP S58-223662 machine translation) in view of Hiroyuki (JP 2005-313328 machine translation) as applied to claim 1 above.
Regarding claim 3, Saitoh teaches mechanically pulverizing metal powders (i.e. a pulverizing process) (4:28-32), kneading metal powder and binder by a mixer that provides a shearing force while applying heat (i.e. a mixing process) (4:33-39), blending the metal powder and binder (i.e. a blending process) (4:40-46), forming the material into granules or pellets (i.e. a granulation process) (4:47-49) (i.e. a particle providing assembly to transform the mixture of the particles of metal powder and the binding agent into the particles).
As an alternative to Saitoh, Hirosaki teaches mixing metal powder with binder  using a kneader (i.e. a particle providing assembly to apply a mixing process, a blending process, a pulverizing process) then granulating the material (i.e. applying a granulation process so as to transform the mixture of the particles with metal powder and the binding agent into the particles) (2:21-25). 
Regarding claim 4, either one of Saitoh or Hirosaki teaches the first group of claim 3 recited in lines 3-7, which does not require a “mixing unit”. Claim 4 does not further limit this selected process, such that the claim limitations are met.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Saitoh (US 5,159,007) or Hirosaki (JP S58-223662 machine translation) in view of Hiroyuki (JP 2005-313328 machine translation) as applied to claim 3 above, and further in view of Hayashi (US 6,428,595).
In the event it is determined that claim 4 further limits the mixing process in either group of claim 3 (i.e. (1) the process of claim 3 lines 3-7, (2) the process of claim 3 lines 8-12), then the below rejection is applied.
Regarding claim 4, Saitoh teaches kneading for example at 80 to 150°C (4:33-35), but is silent to mixing from 180 to 220°C.
As an alternative to Saitoh, Hirosaki teaches mixing the mixture at 150°C (2:23), but is silent to mixing from 180 to 220°C.
Hayashi teaches a method of producing a sintered metal powder (1:5-7) comprising mixing metal powder and binder material (5:8-12) such as polypropylene and paraffin wax (4:56-67) at 20 to 200°C (5:13-23).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of either one of Saitoh or Hirosaki to knead at 20 to 200°C because it is a sufficient temperate for mixing that results in an even scatting of the metal powder in the subject green body such that the density becomes more uniform, forming a high quality metal sintered part without a molding deficiency or a sintering deficiency (Hayashi 5:19-23). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2005/0123433) in view of Hiroyuki (JP 2005-313328 machine translation) as applied to claim 1 above, and further in view of Hayashi (US 6,428,595).
Regarding claim 3, Li teaches mixing feedstock and binder (i.e. mixing and blending processes) ([0035]), but is silent to pulverizing and granulating.
Hayashi teaches a method of producing sintered metal powder (1:5-7) comprising pulverization to product metal powder (4:51-54), mixing metal powder and binder (i.e. mixing and blending processes upon particles with metal powder and a binding agent) (4:25-27, 5:8-12) then pelletizing the feedstock (i.e. granulation process to transform the mixture of the particles with metal powder and the binding agent into the particles) (5:24-25).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Li to pulverize, mix, and pelletize the feedstock because it prepares the metal powder and binder for metal injection molding (MUM) (Hayashi 4:22-23) where pulverizing produces metal powder (Hayashi 4:51-54), mixing scatters the metal powder evenly in the green body (Hayashi 5:19-20), and pelletizing prepared the material for MIM (Hayashi 5:24-30). 
Regarding claim 4, Li teaches the first group of claim 3 recited in lines 3-7, which does not require a “mixing unit”. Claim 4 does not further limit this selected process, such that the claim limitations are met.
In the event it is determined that claim 4 further limits the mixing process in either group of claim 3, then the below rejection is applied.
Li teaches mixing at 160°C ([0035]), but is silent to mixing from 180 to 220°C.
Hayashi teaches a method of producing a sintered metal powder (1:5-7) comprising mixing metal powder and binder material (5:8-12) such as polypropylene and paraffin wax (4:56-67) at 20 to 200°C (5:13-23).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Li to knead at 20 to 200°C because it is a sufficient temperate for mixing that results in an even scatting of the metal powder in the subject green body such that the density becomes more uniform, forming a high quality metal sintered part without a molding deficiency or a sintering deficiency (Hayashi 5:19-23). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Saitoh (US 5,159,007) or Li (US 2005/0123433) in view of Hiroyuki (JP 2005-313328 machine translation) as applied to claim 1 above.
Regarding claim 5, Saitoh teaches removing the binder (i.e. at a first preset temperature) then sintering (i.e. at a second preset temperature) (5:6-21).
As an alternative to Saitoh, Li teaches debinding (i.e. at a first preset temperature) and sintering (i.e. at a second preset temperature) ([0031], [0032], [0037], [0038]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 5,159,007) in view of Hiroyuki (JP 2005-313328 machine translation) as applied to claim 5 above.
Regarding claim 6, Saitoh teaches debinding at 20 to 600°C (5:6-19). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Regarding claim 7, Saitoh teaches a binding agent of bonding agent and lubricant (3:40-45) where the bonding agent is polypropylene (i.e. polymer material) (2:56-59) and the lubricant is paraffin wax (3:12-16) (i.e. a binding agent is composed of paraffin and a polymer material) and debinderizing at 20 to 600°C where at an early stage  sublimable materials of the auxiliary binder agent are removed (i.e. a cold debinding procedure), which makes removal of the remaining binder components easier, more uniform, and more rapid (i.e. a thermal debinding procedure) (5:9-15).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2005/0123433) in view of Hiroyuki (JP 2005-313328 machine translation) as applied to claim 5 above, and further in view of Danninger (US 2013/0101456).
Regarding claim 6, Li teaches solvent debinding at 70°C ([0032], [0037]), but is silent to a first preset temperature between 40 and 60°C.
Danninger teaches a method of debinding wax/thermoplastic binder from a feedstock of binder and metal powder ([0029]) by solvent extraction at 45°C ([0030]) followed by thermal debinding ([0031]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Li to debind as taught by Danninger because it completely debounds the brown body (Danninger [0031]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2005/0123433) in view of Hiroyuki (JP 2005-313328 machine translation) as applied to claim 5 above, and further in view of Saitoh (US 5,159,007).
Regarding claim 7, Li teaches a commercial binder of 50 wt% polypropylene (i.e. polymer), 45 wt% paraffin wax, 3 wt% stearic acid, and 2 wt% carnauba wax (i.e. a binding agent composed of paraffin and a polymer material) ([0031]) that undergoes solvent debinding at 70°C (i.e. a thermal debinding procedure) ([0032], [0037]).
Li is silent to a cold debinding procedure before the solvent debinding (i.e. thermal debinding).
Saitoh teaches a binding agent of bonding agent and lubricant (3:40-45) where the bonding agent is polypropylene (i.e. polymer material) (2:56-59) and the lubricant is paraffin wax (3:12-16) (i.e. a binding agent is composed of paraffin and a polymer material) and debinderizing at 20 to 600°C where at an early stage  sublimable materials of the auxiliary binder agent are removed (i.e. a cold debinding procedure), which makes removal of the remaining binder components easier, more uniform, and more rapid (i.e. a thermal debinding procedure) (5:9-15).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Li for an early stage of the debinding process (i.e. cold debinding procedure) to remove sublimable material because it makes removal of the remaining binder components easier, more uniform, and more rapid (Saitoh 5:6-19). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosaki (JP S58-223662 machine translation) in view of Hiroyuki (JP 2005-313328 machine translation) as applied to claim 1 above, and further in view of Danninger (US 2013/0101456).
Regarding claim 5, Hirosaki teaches degreasing (2:31-40), but is silent to sintering.
Danninger teaches a method of metal injection molding ([0001]) comprising sintering a at least partially debindered brown body to obtain the desired molded article ([0011]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hirosaki to sinter after degreasing because it obtains the desired molded article (Danninger [0011]) that has been compacted to the greatest possible extent (Danninger [0020]).
Regarding claim 6, Hirosaki is silent to debinding at a first preset temperature between 40 and 60°C.
Danninger teaches a method of debinding wax/thermoplastic binder from a feedstock of binder and metal powder ([0029]) by solvent extraction at 45°C ([0030]) followed by thermal debinding ([0031]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hirosaki to debind as taught by Danninger because it completely debounds the brown body (Danninger [0031]).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosaki (JP S58-223662 machine translation) in view of Hiroyuki (JP 2005-313328 machine translation) as applied to claim 1 above, and further in view of Speidel (US 6,682,581).
Regarding claim 5, Hirosaki teaches degreasing (2:31-40), but is silent to sintering.
Speidel teaches a method of powder injection molding (6:3-4) comprising sintering (6:49-67).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hirosaki to sinter after degreasing  because it gives the finished sintered molding (Speidel 6:54-55, 9:39-44).
Regarding claim 7, Hirosaki is silent to an acid gas process for removing polymer material.
Speidel teaches a powder injection molding process (7:25-29) comprising freeing the molding from thermoplastic injection molded binder in a conventional manner such as heat-treating from 20 to 180°C (i.e. cold debinding and thermal debinding where heating from room temperature starts at cold debinding then upon heating becomes thermal debinding) the green compact in an atmosphere containing a gaseous acid followed by removal of residual binder by pyrolyzing by heating up to sintering temperature (9:16-38).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform acid gas then pyrolysis binder removal in the process of either one of Saitoh or Li because it is a conventional process that completely removes binder (Speidel 9:16-38). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Saitoh (US 5,159,007) or Li (US 2005/0123433) in view of Hiroyuki (JP 2005-313328 machine translation) as applied to claim 1 above.
Regarding claim 8, Saitoh teaches a binding agent of 10 to 100 parts by weight bonding agent and 0 to 70 parts by weight lubricant (3:40-45) where the bonding agent is polypropylene (i.e. polymer material) (2:56-59), the lubricant is paraffin wax (3:12-16), and the blending of the binder to metal powder is generally 0.1 to 30 parts by weight with respect to 100 parts by weight of the metal powder (6:5-10). This reads on 70 to 99.9% metal powder (i.e. 100-30 to 100-0.1), 0.01 to 30% polypropylene (0.1*0.1 to 0.3*100), and 0 to 21% paraffin (i.e. 0.1*0 to 0.3*70). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Saitoh, Li teaches using a commercial binder of 50 wt% polypropylene (i.e. polymer), 45 wt% paraffin wax, 3 wt% stearic acid, and 2 wt% carnauba wax ([0031]) with a solid volume loading of ceramic or metal feedstock of 38 to 60% (i.e. a combination of 38 to 55% of tungsten PIM feedstock and 45 to 60% of Cu PIM feedstock) ([0035]). This reads on 40 to 62% metal or ceramic powder (i.e. 100-60 to 100-38), 19 to 30% polypropylene (i.e. 0.5*38 to 0.5*60), and about 17 to 27% paraffin (i.e. 0.45*38 to 0.45*60). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over one of Saitoh (US 5,159,007), Li (US 2005/0123433), or Hirosaki (JP S58-223662 machine translation) in view of Chen (US 8,500,426) and Wang (US 2015/0035193).
Regarding claim 1, Saitoh teaches a method of preparing sintered articles from metal powders using a metal binder (4:25-27, Fig. 1) comprising a molding material of metal powder and binder (i.e. providing particles containing a majority of metal) (4:28-49) shaped into a desired shape  by injection molding (4:50-68) at a temperature of 120 to 200°C (5:1-5) (i.e. molding a green part in a manner that the particles are fed into a melting module for melting the particles into a melted flow that is guided to flow into a mold module).
As an alternative to Saitoh, Li teaches a method for producing a metal-metal or metal-ceramic composite material ([0002]) comprising mixing metal-metal material (i.e. providing particles containing a majority of metal) with a binder  to form a PIM (powder injection molding) feedstock that is then heated and injected into a mold to form the matrix component (i.e. molding a green part in a manner that the particles are fed into a melting module for melting the particles into a melted flow that is guided to flow into a mold module) ([0024]).  
As an alternative to either one of Saitoh or Li, Hirosaki teaches a method of injection molding into a desired product shape by injection molding (1:1-2) made by metal powder (i.e. providing particles containing a majority of metal) (1:25-26) mixed with binder  (1:28-31, 2:21-26) using a plunger type injection molding device with a heating cylinder temperature of 150°C (i.e. molding a green part in a manner that the particles are fed into a melting module for melting the particles into a melted flow that is guided to flow into a mold module) (2:26-28).
One of Saitoh, Li, or Hirosaki is silent to a counter pressure module to apply a counter gas with a predetermined pressure to the mold module during the molding of the green part.
Chen teaches an apparatus for controlling gas counterpressure during injection molding (1:7-11, 3:17-46) where the mold cavity is pressurized by counterpressure gas prior to injection of the molding material (i.e. having a counter pressure module to apply a counter gas with a predetermined pressure to the mold module during molding) (6:22-43).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of one of Saitoh, Li, or Hirosaki to apply a gas counter pressure during the injection molding process because it forms a part with improved surface quality (Chen 3:11-1, 32-46).
Chen is silent to the predetermined pressure.
Wang teaches a method of injection molding ([0003]) to form a high quality product ([0010]) by applying air pressure in the mold cavity at 2 to 25 MPa (20 to 250 bar) ([0012]-[0014]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Chen to apply a pressure of 2 to 25 MPa (20 to 250 bar) because the appearance of the obtained injection molded product is best (Wang [0042]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).One of Saitoh, Li, or Hirosaki in view of Chen and Wang teaches a method of injection molding metal (Saitoh 4:25-68, 5:1-5, Fig. 1; Li [0024]; Hirosaki 1:25-31, 2:21-28) including injecting a pressurized gas into a mold cavity (Chen 6:22-43; Wang [0042]). The particle composition and the molding process of the prior art is substantially similar to the particle composition and molding process claimed. It appears the effects of the process of the prior art are substantially similar to the effects of the claimed process, including the applied counter pressure uniformly distributing and increasing a density of the metal in the green part.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Saitoh (US 5,159,007) or Hirosaki (JP S58-223662 machine translation) in view of Chen (US 8,500,426) and Wang (US 2015/0035193) as applied to claim 1 above.
Regarding claim 3, Saitoh teaches mechanically pulverizing metal powders (i.e. a pulverizing process) (4:28-32), kneading metal powder and binder by a mixer that provides a shearing force while applying heat (i.e. a mixing process) (4:33-39), blending the metal powder and binder (i.e. a blending process) (4:40-46), forming the material into granules or pellets (i.e. a granulation process) (4:47-49) (i.e. a particle providing assembly to transform the mixture of the particles of metal powder and the binding agent into the particles).
As an alternative to Saitoh, Hirosaki teaches mixing metal powder with binder  using a kneader (i.e. a particle providing assembly to apply a mixing process, a blending process, a pulverizing process) then granulating the material (i.e. applying a granulation process so as to transform the mixture of the particles with metal powder and the binding agent into the particles) (2:21-25). 
Regarding claim 4, either one of Saitoh or Hirosaki teaches the first group of claim 3 recited in lines 3-7, which does not require a “mixing unit”. Claim 4 does not further limit this selected process, such that the claim limitations are met.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Saitoh (US 5,159,007) or Hirosaki (JP S58-223662 machine translation) in view of Chen (US 8,500,426) and Wang (US 2015/0035193) as applied to claim 3 above, and further in view of Hayashi (US 6,428,595).
In the event it is determined that claim 4 further limits the mixing process in either group of claim 3 (i.e. (1) the process of claim 3 lines 3-7, (2) the process of claim 3 lines 8-12), then the below rejection is applied.
Regarding claim 4, Saitoh teaches kneading for example at 80 to 150°C (4:33-35), but is silent to mixing from 180 to 220°C.
As an alternative to Saitoh, Hirosaki teaches mixing the mixture at 150°C (2:23), but is silent to mixing from 180 to 220°C.
Hayashi teaches a method of producing a sintered metal powder (1:5-7) comprising mixing metal powder and binder material (5:8-12) such as polypropylene and paraffin wax (4:56-67) at 20 to 200°C (5:13-23).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of either one of Saitoh or Hirosaki to knead at 20 to 200°C because it is a sufficient temperate for mixing that results in an even scatting of the metal powder in the subject green body such that the density becomes more uniform, forming a high quality metal sintered part without a molding deficiency or a sintering deficiency (Hayashi 5:19-23). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2005/0123433) in view of Chen (US 8,500,426) and Wang (US 2015/0035193) as applied to claim 1 above, and further in view of Hayashi (US 6,428,595).
Regarding claim 3, Li teaches mixing feedstock and binder (i.e. mixing and blending processes) ([0035]), but is silent to pulverizing and granulating.
Hayashi teaches a method of producing sintered metal powder (1:5-7) comprising pulverization to product metal powder (4:51-54), mixing metal powder and binder (i.e. mixing and blending processes upon particles with metal powder and a binding agent) (4:25-27, 5:8-12) then pelletizing the feedstock (i.e. granulation process to transform the mixture of the particles with metal powder and the binding agent into the particles) (5:24-25).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Li to pulverize, mix, and pelletize the feedstock because it prepares the metal powder and binder for metal injection molding (MUM) (Hayashi 4:22-23) where pulverizing produces metal powder (Hayashi 4:51-54), mixing scatters the metal powder evenly in the green body (Hayashi 5:19-20), and pelletizing prepared the material for MIM (Hayashi 5:24-30). 
Regarding claim 4, Li teaches the first group of claim 3 recited in lines 3-7, which does not require a “mixing unit”. Claim 4 does not further limit this selected process, such that the claim limitations are met.
In the event it is determined that claim 4 further limits the mixing process in either group of claim 3, then the below rejection is applied.
Li teaches mixing at 160°C ([0035]), but is silent to mixing from 180 to 220°C.
Hayashi teaches a method of producing a sintered metal powder (1:5-7) comprising mixing metal powder and binder material (5:8-12) such as polypropylene and paraffin wax (4:56-67) at 20 to 200°C (5:13-23).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Li to knead at 20 to 200°C because it is a sufficient temperate for mixing that results in an even scatting of the metal powder in the subject green body such that the density becomes more uniform, forming a high quality metal sintered part without a molding deficiency or a sintering deficiency (Hayashi 5:19-23). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Saitoh (US 5,159,007) or Li (US 2005/0123433) in view of Chen (US 8,500,426) and Wang (US 2015/0035193) as applied to claim 1 above.
Regarding claim 5, Saitoh teaches removing the binder (i.e. at a first preset temperature) then sintering (i.e. at a second preset temperature) (5:6-21).
As an alternative to Saitoh, Li teaches debinding (i.e. at a first preset temperature) and sintering (i.e. at a second preset temperature) ([0031], [0032], [0037], [0038]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 5,159,007) in view of Chen (US 8,500,426) and Wang (US 2015/0035193) as applied to claim 5 above.
Regarding claim 6, Saitoh teaches debinding at 20 to 600°C (5:6-19). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Regarding claim 7, Saitoh teaches a binding agent of bonding agent and lubricant (3:40-45) where the bonding agent is polypropylene (i.e. polymer material) (2:56-59) and the lubricant is paraffin wax (3:12-16) (i.e. a binding agent is composed of paraffin and a polymer material) and debinderizing at 20 to 600°C where at an early stage  sublimable materials of the auxiliary binder agent are removed (i.e. a cold debinding procedure), which makes removal of the remaining binder components easier, more uniform, and more rapid (i.e. a thermal debinding procedure) (5:9-15).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2005/0123433) in view of Chen (US 8,500,426) and Wang (US 2015/0035193) as applied to claim 5 above, and further in view of Danninger (US 2013/0101456).
Regarding claim 6, Li teaches solvent debinding at 70°C ([0032], [0037]), but is silent to a first preset temperature between 40 and 60°C.
Danninger teaches a method of debinding wax/thermoplastic binder from a feedstock of binder and metal powder ([0029]) by solvent extraction at 45°C ([0030]) followed by thermal debinding ([0031]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Li to debind as taught by Danninger because it completely debounds the brown body (Danninger [0031]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2005/0123433) in view of Chen (US 8,500,426) and Wang (US 2015/0035193) as applied to claim 5 above, and further in view of Saitoh (US 5,159,007).
Regarding claim 7, Li teaches a commercial binder of 50 wt% polypropylene (i.e. polymer), 45 wt% paraffin wax, 3 wt% stearic acid, and 2 wt% carnauba wax (i.e. a binding agent composed of paraffin and a polymer material) ([0031]) that undergoes solvent debinding at 70°C (i.e. a thermal debinding procedure) ([0032], [0037]).
Li is silent to a cold debinding procedure before the solvent debinding (i.e. thermal debinding).
Saitoh teaches a binding agent of bonding agent and lubricant (3:40-45) where the bonding agent is polypropylene (i.e. polymer material) (2:56-59) and the lubricant is paraffin wax (3:12-16) (i.e. a binding agent is composed of paraffin and a polymer material) and debinderizing at 20 to 600°C where at an early stage  sublimable materials of the auxiliary binder agent are removed (i.e. a cold debinding procedure), which makes removal of the remaining binder components easier, more uniform, and more rapid (i.e. a thermal debinding procedure) (5:9-15).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Li for an early stage of the debinding process (i.e. cold debinding procedure) to remove sublimable material because it makes removal of the remaining binder components easier, more uniform, and more rapid (Saitoh 5:6-19). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosaki (JP S58-223662 machine translation) in view of Chen (US 8,500,426) and Wang (US 2015/0035193) as applied to claim 1 above, and further in view of Danninger (US 2013/0101456).
Regarding claim 5, Hirosaki teaches degreasing (2:31-40), but is silent to sintering.
Danninger teaches a method of metal injection molding ([0001]) comprising sintering a at least partially debindered brown body to obtain the desired molded article ([0011]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hirosaki to sinter after degreasing because it obtains the desired molded article (Danninger [0011]) that has been compacted to the greatest possible extent (Danninger [0020]).
Regarding claim 6, Hirosaki is silent to debinding at a first preset temperature between 40 and 60°C.
Danninger teaches a method of debinding wax/thermoplastic binder from a feedstock of binder and metal powder ([0029]) by solvent extraction at 45°C ([0030]) followed by thermal debinding ([0031]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hirosaki to debind as taught by Danninger because it completely debounds the brown body (Danninger [0031]).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosaki (JP S58-223662 machine translation) in view of Chen (US 8,500,426) and Wang (US 2015/0035193) as applied to claim 1 above, and further in view of Speidel (US 6,682,581).
Regarding claim 5, Hirosaki teaches degreasing (2:31-40), but is silent to sintering.
Speidel teaches a method of powder injection molding (6:3-4) comprising sintering (6:49-67).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hirosaki to sinter after degreasing  because it gives the finished sintered molding (Speidel 6:54-55, 9:39-44).
Regarding claim 7, Hirosaki is silent to an acid gas process for removing polymer material.
Speidel teaches a powder injection molding process (7:25-29) comprising freeing the molding from thermoplastic injection molded binder in a conventional manner such as heat-treating from 20 to 180°C (i.e. cold debinding and thermal debinding where heating from room temperature starts at cold debinding then upon heating becomes thermal debinding) the green compact in an atmosphere containing a gaseous acid followed by removal of residual binder by pyrolyzing by heating up to sintering temperature (9:16-38).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform acid gas then pyrolysis binder removal in the process of either one of Saitoh or Li because it is a conventional process that completely removes binder (Speidel 9:16-38). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either one of Saitoh (US 5,159,007) or Li (US 2005/0123433) in view of Chen (US 8,500,426) and Wang (US 2015/0035193) as applied to claim 1 above.
Regarding claim 8, Saitoh teaches a binding agent of 10 to 100 parts by weight bonding agent and 0 to 70 parts by weight lubricant (3:40-45) where the bonding agent is polypropylene (i.e. polymer material) (2:56-59), the lubricant is paraffin wax (3:12-16), and the blending of the binder to metal powder is generally 0.1 to 30 parts by weight with respect to 100 parts by weight of the metal powder (6:5-10). This reads on 70 to 99.9% metal powder (i.e. 100-30 to 100-0.1), 0.01 to 30% polypropylene (0.1*0.1 to 0.3*100), and 0 to 21% paraffin (i.e. 0.1*0 to 0.3*70). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Saitoh, Li teaches using a commercial binder of 50 wt% polypropylene (i.e. polymer), 45 wt% paraffin wax, 3 wt% stearic acid, and 2 wt% carnauba wax ([0031]) with a solid volume loading of ceramic or metal feedstock of 38 to 60% (i.e. a combination of 38 to 55% of tungsten PIM feedstock and 45 to 60% of Cu PIM feedstock) ([0035]). This reads on 40 to 62% metal or ceramic powder (i.e. 100-60 to 100-38), 19 to 30% polypropylene (i.e. 0.5*38 to 0.5*60), and about 17 to 27% paraffin (i.e. 0.45*38 to 0.45*60). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735